Citation Nr: 0512673	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which confirmed and continued a 10 percent evaluation for 
arthritis of the right ankle.  Following a September 2002 VA 
examination, the RO increased the rating for the service-
connected right ankle disorder from 10 percent to 20 percent, 
effective September 1, 2001.  As this does not represent the 
highest possible rating available under the rating schedule, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2003.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31.  The last 
SSOC that addressed the issue in question was issued in 
August 2003.  Since then, additional private treatment 
reports have been associated with the claims folder and the 
veteran underwent a VA examination in May 2004.  This 
evidence is relevant.  Therefore, in accordance with 38 
C.F.R. § 19.37(a), the case is returned to the RO for 
consideration of the additional evidence and issuance of a 
SSOC. 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The AMC or RO should first ask the 
veteran whether there is other pertinent 
evidence (that is, evidence relevant to 
the right ankle disorder that has 
recently come into existence) not 
currently in the claims folder.  If so, 
such evidence should be obtained and 
associated with the claims folder.  

2.  The AMC or RO must review the entire 
record, including evidence added to the 
record after the issuance of the August 
2003 SSOC, and readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for arthritis of the right ankle.  
Consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  No action is required 
of the veteran until he is notified.  The purpose of this 
REMAND is to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


